ICJ_021_CompensationUNAT_UNGA_NA_1954-07-13_ADV_01_NA_01_FR.txt. OPINION INDIVIDUELLE DE M. B. WINIARSKI

L'avis constate que la question soumise à la Cour se réfère
seulement à des jugements rendus par le tribunal administratif
dans les limites de sa compétence et qu’elle a en vue des jugements
rendus par le tribunal régulièrement constitué. «Il est vrai, dit
l'avis, que cette question invite la Cour à dire si l’Assemblée
générale a le droit de refuser d'exécuter un jugement pour une
raison quelconque. Mais il serait difficile de considérer que l’As-
semblée générale, en insérant ces mots, ait voulu modifier le sens
qui découle naturellement des autres termes de la question ainsi
que des considérations contenues dans sa résolution. » En consé-
quence, la Cour formule ainsi la question telle qu’elle l’entend
et à laquelle l’avis doit répondre : «la Cour est invitée à examiner
la question générale et abstraite de savoir si l’Assemblée générale
est fondée en droit à refuser d'exécuter un jugement accordant
indemnité, rendu par le tribunal administratif régulièrement
constitué et agissant dans les limites de sa compétence statu-
taire » ; plus loin, l'avis ajoute que «les considérations énoncées
ci-dessus par la Cour reposent sur cette base ».

A cette formule 1l faudrait, à mon avis, ajouter un troisième
élément qui la compléterait utilement : tribunal régulièrement
constitué, agissant dans les limites de sa compétence et en confor-
mité avec les règles de sa procédure. Si l’avis constate que « dans
aucun de ces rapports ou textes pertinents on ne trouve de
suggestion qui donnerait à penser que le tribunal, lorsqu'il a
rendu ses jugements dans les onze affaires, n'était pas légalement
constitué », on pourrait ajouter avec autant de raison: ou qu’il
a méconnu une règle essentielle de sa procédure. De toute façon
je comprends l'avis comme ayant en vue des jugements qui ne
sont pas entachés de nullité et par conséquent j'ai pu voter avec
la majorité, car je considère avec elle que l’Assemblée générale
n’a pas le droit de refuser d’exécuter un jugement si la raison
qu'elle invoque se réduit à une mauvaise application du droit
ou à une constatation ou appréciation erronée des faits.

Après avoir ainsi interprété la question à laquelle il donne sa
réponse dans le dispositif, l'avis formule Vhypothése suivante
qui, 4 mon sens, est en dehors de la base sur laquelle reposent
les considérations de la Cour: «Si, cependant, en insérant les
mots «pour une raison quelconque » l’Assemblée générale avait
entendu se référer aussi à des jugements dépassant la compétence
du tribunal ou à quelque autre vice pouvant affecter un jugement,

2T
65 TRIB. ADM. DES N. U. (OP. INDIV. DE M. WINIARSKI)

un problème se poserait qui appelle quelques observations géné-
rales. »

Je regrette de ne pas pouvoir m'’associer à ces observations ;
et comme elles m'obligent à préciser mon vote, je me vois amené
à joindre à l’avis quelques considérations qui résument brièvement
mon point de vue.

L'avis dit que le problème envisagé dans cette hypothèse ne
poserait pas la question de la nullité d’une sentence arbitrale
rendue au cours d’un arbitrage ordinaire entre États, car dans
le cas présent il s’agit des jugements prononcés par un tribunal
permanent établi par l’Assemblée générale, fonctionnant en vertu
d'un statut spécial adopté par l’Assemblée générale et dans le
cadre du système juridique organisé des Nations Unies. Si ce
passage vise un jugement entaché de nullité, je ne vois aucune
différence entre la nullité d’une sentence arbitrale et celle d’un
jugement rendu par le tribunal administratif. Une sentence
arbitrale, qui est toujours définitive et sans appel, peut être
entachée de nullité ; dans ce cas la partie à l’arbitrage est justifiée
dans son refus de l’exécuter. Ceci n’est pas une règle propre au
seul arbitrage ordinaire entre États ; c’est une application naturelle
et inévitable du principe général de tout droit: non seulement
un arrêt, mais aucun acte ne peut produire d'effets légaux s’il
est juridiquement nul. Le tribunal administratif, organisé comme
il l’est, pour d'importantes raisons pratiques, est un tribunal
permanent offert par les Nations Unies et accepté par le fonction-
naire dans un contrat librement consenti. Il ne constitue pas et
ne peut pas constituer une exception à la règle générale. Ses
jugements sont définitifs et sans appel; mais cette disposition
du statut dit ce qu'elle dit, et l'avis cite la déclaration du rap-
porteur de la Vme Commission de l’Assemblée générale lors de la
discussion du projet de statut du tribunal administratif. En
indiquant, à la $éance du 15 novembre 1946, que les décisions
du tribunal seraient sans appel, le rapporteur a continué : «appeler
à une compétence supérieure des jugements du tribunal administra-
tif, ce serait retarder le règlement définitif des affaires....». Une
procédure d’appel n’est pas possible sans une disposition expresse
organisant avant tout une instance d’appel. Mais l’appel est une
chose, le refus d'exécuter un jugement entaché de nullité en est
une autre. L'opinion d’après laquelle il serait possible pour une
partie d’invoquer la règle de la nullité seulement dans le cas où
une procédure à cet effet serait organisée, ne trouve pas d'appui
dans le droit international. Une telle procédure peut être organisée
ad hoc entre États comme dans l'affaire de l’Orinoco Steamship
Company, elle a été organisée en ce qui concerne le tribunal
administratif de l'Organisation internationale du Travail; mais
l'absence de procédure organisée ne supprime pas la nullité ; la
thèse: pas de nullité sans instance, n'est pas fondée. Il n’est
pas besoin non plus que le principe d’après lequel la partie est

22
66 TRIB. ADM. DES N. U. (OP. INDIV. DE M. WINIARSKI)

fondée à refuser d'exécuter un jugement juridiquement nul soit
consacré par une disposition expresse.

Il‘ se peut cependant que l'avis, lorsqu'il examine l’hypothèse
qui a donné lieu à la présente opinion individuelle, n'ait en vue
qu'une revision organisée, revision dans le sens d’un nouvel examen
de l'affaire ainsi qu’il paraît résulter des lignes finales de l'alinéa
visé dans ces observations: «la Cour estime que l’Assemblée
générale elle-même .... ne pourrait guère agir comme un organe
judiciaire examinant les arguments des parties, appréciant les
preuves produites par elles, établissant les faits et disant le droit
qui s’y applique ». Ici l’avis paraît avoir en vue un examen en
appel, peut-être aussi en annulation, mais ceci est en dehors de
la question posée par l’Assemblée générale et qui a pour objet
non pas une pareille revision mais simplement un refus d'exécuter.

Ayant accepté l'avis sur la base définie par la Cour, je peux
me limiter à ces brèves remarques pour constater un désaccord
avec ce que je crois être le sens des «observations générales ».
Comme elles me paraissent sortir du cadre de ce qui a déterminé
Vattitude de la Cour, je m’abstiens de présenter des développe-

x

ments Cétaillés à ce sujet.

(Signé) B. WINIARSKI.

23
